Mr. Presiding Justice Thomson specially concurring: I concur in the decision reached in this case, but I am unable to agree with all that is said in the foregoing opinion. While it was competent for the plaintiff to show that somebody representing him went to an office in the Insurance Exchange Building, on the door of which appeared the name of the defendant company, and there talked with one Egan, with whom he discussed the plaintiff’s claim, and that when he informed Egan that he represented the plaintiff, who had been injured by an automobile belonging to Nardi, who was understood to have a policy issued by the defendant company, and that as a result of the injuries received by the plaintiff he purported to have a claim against the defendant company, under the provisions of this policy, Egan produced a file covering this case and discussed the claim with the representatives of the plaintiff, in my opinion it was not competent for such representative to testify that Egan said he was the claim agent of the defendant company. The fact that one is the agent of another, whether that other be an individual or a corporation, or the nature or extent of his agency, cannot be established by anything such agent may have said. Somers v. Pacific Fire Ins. Co., 222 Ill. App. 196; Merchants’ Nat. Bank of Peoria v. Nichols & Shepard Co., 223 Ill. 41. In the latter case our Supreme Court stated that the agency may not be established by showing either what the alleged agent said or what he did, and further: “The source of authority is the principal, and the power of the agent can only be proved by tracing it to that source in some word or act of the alleged principal. ’ ’ In my opinion the rule thus laid down by our Supreme Court is not violated by testimony sought to be submitted by the plaintiff in the case at bar, to the effect that when his representative called at the office of the defendant company and talked with Egan, the latter produced a file covering this plaintiff’s claim. The significance of that testimony does not depend upon the proposition that it was the man Egan who produced the file, hut that the plaintiff’s representative went to what purported to be the Chicago office of the defendant company — an office in the Insurance Exchange Building having the name of the defendant company on the door, and there talked with someone who produced from the records in the office, a file covering the claim here sued upon. That, it seems to me, was competent evidence on the question of notice, hut what such person may have said on the question of his being an agent of the defendant company, it seems to me, was not competent.